

 S3283 ENR: To designate the community-based outpatient clinic of the Department of Veterans Affairs in Pueblo, Colorado, as the “PFC James Dunn VA Clinic”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 3283IN THE SENATE OF THE UNITED STATESAN ACTTo designate the community-based outpatient clinic of the
 Department of Veterans Affairs in Pueblo, Colorado, as the PFC James Dunn VA Clinic.1.Designation of PFC James Dunn VA Clinic in Pueblo, Colorado(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs in Pueblo, Colorado, shall after the date of the enactment of this Act be known and designated as the PFC James Dunn VA Clinic.(b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be considered to be a reference to the PFC James Dunn VA Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate